December 19, 2008


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Alan D. Tysinger
Miller & Tysinger, P.C.
6243 I.H. 10 West, Suite 800
San Antonio, TX 78201

RE:   Case Number:  05-0171
      Court of Appeals Number:  04-04-00466-CV
      Trial Court Number:  2003-CI-10437

Style:      SOUTHWESTERN BELL TELEPHONE COMPANY, L.P., D/B/A SBC TEXAS
      v.
      WILLIAM C. MITCHELL, BENEFICIARY OF LOUISE MITCHELL, DECEDENT

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. P. M. Schenkkan    |
|   |Mr. Robert D. Stokes   |
|   |Mr. Peter D. Kennedy   |
|   |Mr. Jack W. Latson     |